Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022 has been entered.
Status of the Claims
The status of the claims is as follows:
	Claims 1-16 and 18-21 filed on 1 February 2022, are pending.
	Claims 1-4 and 19-21 have been withdrawn.
	Claim 5 has been amended.
	Claims 5-16 and 18 have been hereby examined.

Withdrawn Rejections
Rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of the amendments dated 1 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the number of nodes per cutting; specifically a minimum of 12 nodes.  [0009] discloses that “the number of nodes on the cutting is critical for the production of pods within the first year of growth” and that the number of nodes should be a minimum of 12 nodes per cutting to 24 or more nodes per cutting. This element, 12 to 24 nodes per cutting, is critical to obtaining production of pods within the first year of growth and should, therefore, be included in the claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quiros (2011. Vanilla Production in Costa Rica in the Handbook of Vanilla Science and Technology. ed. D. Havkin-Frenkel and F. Belanger. Wiley-Blackwell. pages 40-49), National Research Council (1989. Lost Crops of the Incas: Little-Know Plants of the Andes with Promise for Worldwide Cultivation. Washington, DC: The National Academies Press. https://doi.org/10.17226/1398.), Orchidsasia collectibles (2016. http://www.orchidsasia.com/vanil01.htm),  Ames et al (1952. Orchids of Guatemala. Fieldiana:Botany. 26:1; Chicago Natural History Museum), Fouche et al (1999. Vanilla planifolia: history, botany and culture in Reunion island. pp. 689-702) , Ragu (2009. Trenching. 2009. Trenching. URL:http://greenlocal.org/trenching/) and ECHO staff (1999. Selection of Trees on which to Grow Vanilla. ECHO development Notes no. 65). 
The claims are broadly drawn to a method of cultivating Vanilla pompona to produce pods within the first year of growth, comprising growing a V. pompona plant by collecting a cutting between about 150 cm and about 250 cm long and cultivating the cutting adjacent to a tree, wherein the V. pompona plant and the tree are surrounded by an irrigation trench which is located at least 2 m and less than 8 m in any direction from the vase of the V. pompona plant and the tree and harvesting the V. pompona seed pods produced within the first year of growth. The claims are further drawn to where a minimum of one to a maximum of four V. pompona plants are grown adjacent to the tree and wherein the tree grows in the same growing conditions as the V. pompona. The claims are drawn to wherein the tree fixes nitrogen in the soil, facilitates a soil pH of about 6.5 to about 7.5, provides shade and support for the V. pompona plant, provides between about 20% and 60% shade, is from the Inga genus and is Inga edulis or Inga feuillei que.  The claims are further drawn to wherein the irrigation trench is between about 12 inches to about 30 inches deep and between about 6 inches to about 18 inches wide. The claims are drawn to wherein the cultivation is via the waru waru agricultural technique and is done without pesticides, herbicides or growth stimulating hormones.

Quiros teaches that traditional methods of growing vanilla in Costa Rica include using live trees as tutors (which reads on growing a V. pompona plant adjacent to a tree) [page 43, para. 1; Figure 3.2]. Quiros teaches the supporting live tutors used are the Erythrina spp. (Leguminose), guaba (Leguminose Inga edulis) or melina trees [page 44, para. 1]. Quiros teaches that pruning the tutor trees provide 50% shade in the dry season when the leaves of the tutor tree would normally be deciduous (which reads on wherein the tree provides shade and support for the V. pompona plant) [page 44, para. 1]. Quiros teached “planting the vanilla plant at the base of the tutor” (which reads on a minimum of one to a maximum of four V. pompona plants are grown adjacent to the tree and wherein the tree grows in the same growing conditions as at the V. pompona) [page 45, para. 1]. Quiros teach that the common vanilla species used are V. planifolia, V. tahitensis, V. pompona and native species from Costa Rica [page 47, para. 2]. Quiros teach that in the conventional method a stem cutting on the vanilla plant 1 m (=100 cm which reads on between about 150 cm and about 250 cm long) long is placed in plant medium [page 47, 3rd para.]. Quiros further teach that there are three main agricultural practices required for successful vanilla cultivation in the open field: shade in the dry period, organic material, and an adequate water supply [page 44, para. 2]. Quiros that the application of organic matter around the tutor is needed before planting the vanilla plant and that the organic matter must provide good drainage, aeration and nutrients [page 45, para. 2]. Quiros state that building an irrigation system is expensive for small farmers but states that individual irrigation is needed for each tree. Quiros states that maintenance of the vanilla plants includes some applications of organic fertilizer, biological control of fungi, and insect repellents [page 45, para. 3] and that the most important means of control or diseases and pests are good cultural practices, such as good drainage, good air circulation, adequate organic matter, low vanilla plant density, some insect repellents, and biological control micro-organisms (which reads on cultivating is done without pesticides, herbicides or growth stimulating hormones).
	Therefore, after considering Quiros as a whole, one of ordinary skill in the art would understand that one would plant vanilla vines adjacent to tutor trees, including Inga edulis, and that it would provide support and 50% shade to the vine.  One would also understand that good drainage and an irrigation system is important for vanilla bean production.  One would also understand that a cutting of at least 1 meter should be used. 

Although Quiros does not specifically state that the tutor tree fixes nitrogen in the soil, it is well known in the art that most Leguminose trees, including Inga, have a symbiotic relationship with nitrogen fixing bacteria and therefore fix nitrogen in the soil.  The National Research Council teach that “Like most legumes, Inga trees fix nitrogen and improve the soil around them. Furthermore, the National Research Council teach that Inga feuillei and I. edulis can grow in soils from 4.0 to 8.0 and can uptake phosphorus even at pH 4.5 (which reads on facilitates a soil pH of about 6.5 to about 7.5). 

	Quiros does not specifically teach using a cutting between 150 cm and 250 cm. Quiros does not teach the V. pompona plant produces pods within the first year of growth. Quiros does not teach an irrigation trench which is located at least 2 m and less than 8 m in any direction from the base of the V. pompona plant and the tree, where in the irrigation trench is between about 12 inches to about 30 inches deep and between about 6 inches to about 18 inches wide.  Quiros does not teach wherein the method further comprises trellis supports between the trees. 

Orchidsasia teaches that there are two important species of vanilla including V. pompona [page 1, para. 1]. Orchidsasia teach that cuttings with 18-24 nodes (180-240 cm long-see Fouche below for nodes/cm conversion) should be used as they come to flower earlier than shorter cuttings [pg. 2, 2nd para.]. Orchidsasia teaches that it takes about four to eight weeks for the cutting to strike roots and to show initial signs of growth [page 5, para. 3]. Orchidsasia teach that coiling of the vines have an effect on flower production and if not coiled, they will rarely blossom [pg. 7, para. 1]. Orchidsasia teaches that vanilla flourishes well in partial shade of about 50 per cent sunlight and that if the support tree selected is a legume, it will be able to enrich the soil also [pg. 4, 1st para.].  Pods take six weeks to attain full size from fertilization but take 4 to 10 months to reach full maturity depending upon the locations [pg. 6, 3rd para.]. Orchidasia further teach that vanilla can be planted as an intercrop in coconut and arecanut plantations [pg. 5, para. 3]. 
	Therefore, after considering Orchidsasia as a whole, one of ordinary skill in the art would understand that cutting with 18-24 nodes (180-240 cm long) flower earlier than shorting cuttings and that coiling effects flower production. One would also understand that is takes four to eight weeks for the cuttings to root and show signs of growth and that pods form but then take 4 to 10 months to reach full maturity. One would also understand that using a legume tree as a tutor not only provides support and shade but also enriches the soil around the planted vanilla vine.

Fouche teach that the ideal soil for vanilla is light, rich in humus and porous, allowing roots to spread without encountering high moisture and that they are not heavy and have good drainage [para. bridging pgs. 692-693]. Fouche teach that cuttings are planted at the base of existing forest tree supports and the vine climbs on them [pg. 694, para. 4]. A good vanilla cutting must adapt quickly to local conditions, come from a healthy and vigorous mother plant, have an intact apex, and must be 1.2 to 1.5 m (12-15 nodes long) [page 695, col. 1, para. 4]. Fouche teaches that the diameter of the vine is very important and at 6-13 mm, the vine can flower; if the vine does not reach this threshold it will not flower [pg. 693, col. 2, para. 1]. Fouche teaches that most of vines produce flowers during the fourth year, but some may flower earlier [pg. 695, col. 2, para. 2] and that generally the first flowers vanilla appear 2-3 months following the third year after planting [page 697, col. 1, para. 4]. 
Therefore, after considering Fouche as a whole, one of ordinary skill in the art would understand that good drainage is important to vanilla plants. One would also understand that good cuttings must be 1.2 to 1.5 m and contain 12-15 nodes (=approx. 1 node/10 cm) and the diameter of the vine should be 6-13 mm so that the vine can flower. 

	Ames et al teach that in Vanilla pompona under cultivation it is said that the plants will yield two crops a year, six months being required from flower to “bean” [page 60, para. 1]. Ames et al teach that this species is cultivated for its aromatic properties and is known to be a desired article of commerce [page 60, para. 1].
	Therefore, after considering Ames et al as a whole, one of ordinary skill in the art would understand that Vanilla pompona plants can yield two crops a year and that it takes 6 months from flower to bean. 
	
	Ragu teach that trenches serve as rain water harvesting pits, prevent wind from carrying away moisture, allow only partial sunlight to enter, prevent soil erosion from rain, serve as compost areas and a safe place for drip tubes and create a design pattern for other crops to be planted in between [page 1, para. 3]. Ragu teaches that the decision to dig and the pattern in which they are dug depends on the contour of the farm land, water supply and irrigation method [page 1, para. 2]. Ragu teach that trenches were dug 2 feet wide (24 inches: which reads on between about 12 inches to about 30 inches) and 1.5 feet deep (18 inches: which reads on between about 6 inches to about 18 inches wide) [page 2, para. 1]. Ragu also teach that other crops will be grown in the 25 feet distance between two trenches (25 feet equals 7.2 meters which is at least 2 meters and less than 8 meters in any direction from the base of the V. pompona and the tree [page 2, para. 1]. 

	ECHO staff teach that many tree species, including Leguminous trees, can be used for growing vanilla orchid.  ECHO staff further teach that wooden or wire trellises can be used too as long as there is some protection from the sun.


It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods of Quiros, Orchidsasia, Fouche and Ames et al to collect and grow cuttings of about 150 cm to about 250 cm long adjacent to a tree and to harvest V. pompona seed pods produced within the first year of growth.  Quiros, Orchidsasia and Fouche teach cultivating vanilla vines on tutor trees, including legume trees and specifically Inga edulis trees. As taught by the prior art, length, nodes and diameter are important factors when taking vine cutting. Fouche teach that vines 1.2 to 1.5 m long (120 to 150 cm long) should be used and that these vines would include 12-15 nodes (which equals 1 node/meter or 1 node/10 cm). Fouche also teach that the diameter of the vine must be 6-13 mm so that the vine can flower [pg. 693, col. 2, para. 1]. Orchidsasia teaches that cuttings with 18-24 nodes (i.e. 1.8-2.4 meters long or 180-240 cm long) should be used as they come to flower earlier than shorter cuttings [pg. 2, 2nd para.]. Orchidsasia also teach that growth of the cuttings is seen in 1-2 months and pods are produced 6 weeks after fertilization. Ames et al teach that in Vanilla pompona under cultivation it is said that the plants will yield two crops a year, six months being required from flower to “bean” [page 60, para. 1]. Given these teachings one would understand that the length, number of nodes and diameter are critical to producing an early flowering and subsequently fruiting vine. Given the teachings of the prior art, one of ordinary skill in the art would have been motivated to take cuttings of at least 150 cm long, with at least 18-24 nodes and with a diameter of at least 6-13 mm in order to produce early flowering and fruiting vanilla vines. Furthermore, one would have also used to coiling technique as taught by Orchidsasia to ensure flowering. One would also have understood that this species, Vanilla pompona, is known to produce flowers twice a year and it takes six months from flower to mature fruit (claim 5 does not specifically state that the seed pods produced within the first year of growth are mature and therefore pods could be harvested before 6 months). One of ordinary skill in the art would have been motivated to use a cutting of at least 150 cm (containing 18-24 nodes with a diameter of at least 6-13 mm), to obtain early flowering vanilla vines that produce pods within the first year of growth. Given that this species under cultivation flowers/fruits twice a year, one of ordinary skill in the art that has met the vine cutting length, node number and diameter requirements for early flowering cutting, and proper agriculture practices of coiling, water and organic matter, would have expected the vine to produce pods within the first year of growth.  One would have also been motivated to produce V. pompona vines that produce seed pods within the first year of growth because this crop is cultivated for its aromatic properties and is known to be a desired article of commerce [page 60, para. 1].


It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods of Quiros, Orchidsasia, Fouche and Ames et al with Ragu and grow a V. pompona plant adjacent to a tree  and provide the plant and tree with an irrigation trench which is located at least 2 m and less than 8 m in any direction from the base of the V. pompona plant and the tree.  Quiros, Orchidsasia and Fouche teach the importance of drainage and irrigation in vanilla cultivation. Quiros teach growing V. pompona plants with tutor trees and the need for an irrigation system for the V. pompona plant and the tree. Ragu teach an irrigation system in which other crops will be grown in the 25 feet distance between two trenches (25 feet equals 7.2 meters; a tutor tree with a vanilla vine planted between the two trenches would be 7.2 meters from the trench and would meet the “at least 2 m and less than 8 m in any direction from the base of the V. pompona plant and the tree” limitation of the claim). Orchidsasis teach that vanilla can be planted as an intercrop. One would have been motivated to include the irrigation system as taught by Ragu with the V. pompona and adjacent tree to provide water and prevent water loss and soil erosion. One would have had reasonable expectation of success given the success of Ragu on the described farm that is located in a hot, tropical region with unpredictable rainfall which is similar to regions where vanilla plants (V. pompona) are grown. 
Although Ragu teach trenches located 25 feet apart, in linear patterns and does not specifically teach a grid type of irrigation system, Ragu state that the decision to dig and the pattern in which they are dug depends on the contour of the farm land, water supply and irrigation method [page 1, para. 2].  Therefore, the trenching system as taught by Ragu can be modified depending on the contour of the farm land, water supply and irrigation method and would include a grid pattern trenching system where in plant and tree are surrounded by the trench. Furthermore, one skilled in the art at the time the invention was made would have been motivated to  include additional perpendicular trenches (i.e. a grid system) to increase the water flow and drainage as a matter of routine optimization and experimentation.  Accordingly, this type of modification would have been no more than a design choice and an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular type of trenching system (parallel vs. grid) is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation. 


Although the cited art does not specifically teach cultivating via the waru waru agricultural technique, the combined method would produce an area with raised beds and trenches that is the same as those of the waru waru agricultural technique. The specification defines the waru waru agricultural technique as a combination of raised beds and with irrigation trenches so as to prevent damage due to soil erosion and ensures both collecting of water and subsequent drainage. The trenches as taught by Ragu prevent soil erosion, supply water and can be modified according to the contour of the farm land, water supply and irrigation method. Furthermore the organic matter as taught by Quiros provides good drainage.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use trellis supports as taught by ECHO staff between trees with the methods as by Quiros, Orchidsasia, Fouche, Ames et al and Ragu.  ECHO staff teach that trellises can be used to grow vanilla orchids as long as shade is provided.  One would have been motivated to use trellises between the trees to provide more surface area for looping of the vanilla vines while still providing shade from the tutor (adjacent) trees.  One would have had reasonable expectations of success given that looping on trellis supports is routinely and commonly practiced by the artesian and would provide additional area for vanilla orchid growth.

Applicant’s Arguments dated 1 February 2022
Applicants urge that Quiros fails to teach or suggest a vanilla cultivation method in which the vanilla plant produces pods within the first year of growth by collecting a cutting between about 150 cm and about 250 cm long.  Applicants further urge that Quiros teaches taking a stem cutting of only 1 m in length and there is no motivation is found for altering the size or the cutting. [response pages 6-7]. 
These arguments have been carefully considered but are not deemed persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Quiros, Orchidsasia, Fouche, Ames et al and Ragu that teach each and every limitation of the claim. It is commonly practiced and taught by Quiros, Orchidsasia and Fouche to cultivate vanilla vines on trees. Furthermore, the prior art teaches that length, nodes and diameter are important factors when taking vine cutting. Fouche teach that vines 1.2 to 1.5 m long (120 to 150 cm long) should be used and that these vines would include 12-15 nodes (which equals 1 node/meter or 1 node/10 cm). Fouche also teach that the diameter of the vine must be 6-13 mm so that the vine can flower [pg. 693, col. 2, para. 1]. Orchidsasia teaches that cuttings with 18-24 nodes (i.e. 1.8-2.4 meters long or 180-240 cm long) should be used as they come to flower earlier than shorter cuttings [pg. 2, 2nd para.]. Ames et al teach that in Vanilla pompona under cultivation it is said that the plants will yield two crops a year, six months being required from flower to “bean” [page 60, para. 1]. Given these teachings one would understand that the length, number of nodes and diameter are critical to producing an early flowering and subsequently fruiting vine. Given the teachings of the prior art, one of ordinary skill in the art would have been motivated to take cuttings of at least 150 cm long, with at least 18-24 nodes and with a diameter of at least 6-13 mm in order to produce early flowering and fruiting vanilla vines. One would also have understood that this species, Vanilla pompona, is known to produce flowers twice a year and it takes six months from flower to mature fruit (claim 5 does not specifically state that the seed pods produced within the first year of growth are mature and therefore pods could be harvested before 6 months). One of ordinary skill in the art would have been motivated to use a cutting of at least 150 cm (containing 18-24 nodes with a diameter of at least 6-113 mm), to obtain early flowering vanilla vines that produce pods within the first year of growth. Given that this species under cultivation flowers/fruits twice a year, one of ordinary skill in the art that has met the vine cutting length, node number and diameter requirements for early flowering cutting would have expected the vine to produce pods within the first year of growth.  One would have also been motivated to produce V. pompona vines that produce seed pods within the first year of growth because this crop is cultivated for its aromatic properties and is known to be a desired article of commerce [page 60, para. 1].

Applicants urge that Quiros explicitly teaches that individual irrigation is needed for each tree and therefore teaches away from the irrigation trench system of claim 5.
These arguments have been carefully considered by are not deemed persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Quiros, Orchidsasia, Fouche, Ames et al and Ragu that teach each and every limitation of the claim. Quiros, Orchidsasia and Fouche teach the importance of moisture, irrigation and drainage to the vanilla cutting. Furthermore, Quiros specifically teach that there are three main agricultural practices required for successful vanilla cultivation in the open field: shade in the dry period, organic material, and an adequate water supply [page 44, para. 2]. The teachings of Ragu provide a viable irrigation system that that would provide an adequate water supply that can be used with vanilla cultivation. Ragu teach that trenches serve as rain water harvesting pits, prevent wind from carrying away moisture, allow only partial sunlight to enter (shade), prevent soil erosion from rain, serve as compost areas and a safe place for drip tubes and create a design pattern for other crops to be planted in between [page 1, para. 3]. Ragu teach that other crops can be grown in the 25 feet distance between the two trenches (25 feet equals 7.2 meters; a tutor tree with vanilla vine planted between the two trenches would be 7.2 meters from the trench and would still meet the “at least 2 m and less than 8 m in any direction from the base of the V. pompona plant and the tree” limitation of the claim). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods of Quiros, Orchidsasia, Fouche and Ames et al with Ragu and grow a V. pompona plant adjacent to a tree wherein the plant and tree are surrounded by an irrigation trench which is located at least 2 m and less than 8 m in any direction from the base of the V. pompona plant and the tree.  Quiros, Orchidsasia and Fouche teach the importance of drainage and irrigation in vanilla cultivation. Quiros teach growing V. pompona plants with tutor trees and the need for an irrigation system for the V. pompona plant and the tree. Ragu teach an irrigation system in which other crops will be grown in the 25 feet distance between two trenches. Orchidsasis teach that vanilla can be planted as an intercrop. One would have been motivated to include the irrigation system as taught by Ragu with the V. pompona and adjacent tree to provide water and prevent water loss and soil erosion. One would have had reasonable expectation of success given the success of Ragu on the described farm that is located in a hot, tropical region with unpredictable rainfall which is similar to regions where vanilla plants (V. pompona) are grown. 
Furthermore, Quiros states that building an irrigation system is expensive for small famers and that live tutor trees make long distance irrigation systems impractical. Quios teaches that individual irrigation is needed for each tree. The irrigation system as taught by Ragu can be implemented without expensive machinery and can be done by an unskilled worker making the Ragu system affordable for small farmers. Furthermore, the trenches as taught by Ragu provide irrigation to the individual tutor trees and the trenches are located no further than 7.2 meters from each tutor tree. Therefore, the trenching system as taught by Ragu provides irrigation to the individual tutor trees and are located 7.2 meters between each tree (at least 2 m and less than 8 me in any direction for the base of the V. pompona plant). Furthermore, this irrigation system would provide water to the plants while providing good drainage which allows the “roots to spread without encountering high moisture” [Fouche; para. bridging page 692-693]. 

Applicants urge that Ragu teaches the trees benefit from being grown directly within a trench and that other crops (i.e. not trees) are grown within the 25 foot distance between trenches. Applicants further urge that the combination of art fails to teach or suggest a V. pompona plant and tree surrounded by irrigation trenches because Ragu teaches “other crops”, specifically not trees, are grown between trenches and trees are grown with the trench itself. Applicants urge that Ragu teaches that the crops are flanked on two sides with trenches whereas the presently claimed method requires the irrigation trench to surround on all sides both the tree and the vanilla plant. [response page 8]
These arguments have been carefully considered but are not deemed persuasive.  Firstly, Ragu does not teach that the crop plants have to be herbaceous and cannot be trees. Ragu does teach that there are specific trees planted in the trenches and teaches that other crop plants may be planted in between the trees planted in the trenches but Ragu does not teach that the crop plants may not be another tree crop species.  It is well known in the art that numerous trees species are considered crops (i.e. coconut, apple, nut trees, etc.). The teachings of Ragu do not exclude the use of crop trees being planted between the trenches.  
Although Ragu teach trenches located 25 feet apart, in linear patterns and does not specifically teach a grid type of irrigation system, Ragu state that the decision to dig and the pattern in which they are dug depends on the contour of the farm land, water supply and irrigation method [page 1, para. 2].  Therefore, the trenching system as taught by Ragu can be modified depending on the contour of the farm land, water supply and irrigation method and would include a grid pattern trenching system wherein vanilla plants and the tutor tree are surrounded by the trench. Furthermore, one skilled in the art at the time the invention was made would have been motivated to  include additional perpendicular trenches (i.e. a grid system) to increase the water flow and drainage as a matter of routine optimization and experimentation.  Accordingly, this type of modification would have been no more than a design choice and an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular type of trenching system (parallel vs. grid) is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation. 

Applicants urge that Echo fails to remedy the deficiencies of Quiros and Ragu, therefore the cited art alone or in combination fail to render prima facie obvious the presently claimed invention.  
	These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Echo is cited for teaching that many tree species, including Leguminous trees, can be used for growing vanilla orchid and that that wooden or wire trellises can be used too as long as there is some protection from the sun. It is the combination of Quiros, Orchidsasia, Fouche, Ames et al, Ragu and Echo that make obvious each and every limitation of the cited claims. 

Conclusion
No claim is allowed.Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Primary Examiner, Art Unit 1661